IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALEM LOPEZ,                                  §
                                             §   No. 297, 2014
      Defendant-Below,                       §
      Appellant,                             §
                                             §
      v.                                     §   Court Below: Superior Court
                                             §   of the State of Delaware,
STATE OF DELAWARE,                           §   in and for New Castle County
                                             §   Cr. ID 0404018958
      Plaintiff-Below,                       §
      Appellee.                              §

                          Submitted: June 27, 2014
                           Decided: July 21, 2014

Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                  ORDER

      This 21st day of July 2014, upon consideration of the notice to show

cause and the appellant’s response thereto, it appears to the Court that:

      (1)    The appellant, Alem Lopez , filed this appeal from a decision of

the Superior Court, dated May 5, 2014, denying his motion for appointment

of counsel. The Senior Court Clerk issued a notice directing Lopez to show

cause why the appeal should not be dismissed for this Court's lack of

jurisdiction to entertain an interlocutory appeal in a criminal matter.

      (2)    Lopez filed a response to the notice to show cause on June 27,

2014. The response addresses the merits of his motion for counsel but does

not address the interlocutory nature of this appeal.
          (3)     Under the Delaware Constitution, only a final judgment may be

reviewed by the Court in a criminal case.1 The Court has no jurisdiction to

entertain an appeal from an interlocutory order in a criminal matter.2

          (4)     The Superior Court's May 5, 2014 order denying Lopez’s

motion for appointment of counsel is an interlocutory order. The denial of

the motion for appointment of counsel is not appealable as a collateral order

before the entry of a final judgment on any postconviction motion that

Lopez may file.3

          NOW, THEREFORE, IT IS ORDERED that this appeal is hereby

DISMISSED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




1
    Del. Const. art. IV, § 11(1)(b).
2
    Robinson v. State, 704 A.2d 269, 271 (Del. 1998).
3
    Harris v. State, 2013 WL 4858990 (Del. Sept. 10, 2013).

                                            -2-